Detailed Action
Claims 1-19 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit”  in claim 14 and those dependent therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: the communication is corresponded to element 506 shown in Fig. 5 and described in [0153] of the published application which represents wired or wireless communication hardware.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 9 sets forth steps of “acquiring...” and “transferring...to a machine learning process” in the first and second clauses, respectively.  These are repeated limitations from parent claim 7.  It is unclear if applicant intends the same “acquiring” and “transferring” steps or if applicant intends to introduce new steps of acquiring and transferring.  As best understood, these 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 7-8, and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being     anticipated by Chenggang Yu et al. (hereafter Yu)“A Method for Automatic Identification of Reliable Heart Rates Calculated from ECG and PPG Waveforms”, published on May / Jun 2006. 

Regarding claim 7, Yu teaches  A method for heart rate estimation from a photoplethysmography, PPG, signal of a subject (Abstract, method that automatically estimates the reliability of reference heart rates (HRr) derived from electrocardiogram (ECG) waveforms and photoplethysmogram (PPG) waveforms recorded by vital-signs monitors), said method comprising:  
acquiring subject-specific training data for machine learning (Figs. 1and 4, page 310 left col. 4th par.  For example as shown in Fig.1 the machine learning  model receives  two wave signals (PPG waveforms signal  and ECG wave signal), wherein the PPG waveforms signal  and ECG wave signal are trained using the machine learning  model), said training data comprising a PPG signal from the subject and a heart rate indicating signal from the subject (as discussed above the two waveforms signals to be trained using the machine leaning model are PPG wave signal  and ECG wave signal), wherein the heart rate indicating signal provides a ground truth of heart rates of the subject for associating a heart rate with a time period of the PPG signal (Figs.1,5 page 310 last par.- 311 first par., as shown in Fig.1 the electrocardiogram (ECG) waveforms  describe the ground truth of heart rates of the subject. Fig.1 also illustrate the photoplethysmogram (PPG) waveforms associated to the ECG wave forms. Fig. 5.  Illustrates time-series data of PPG waveform-signals and ECG waveform-signals); 
transferring the subject-specific training data to a machine learning process (Fig.1 illustrates photoplethysmogram (PPG) waveforms signal and  the ECG waveforms signal are send to  the machine learning model) ; 
receiving a subject-specific machine-learned model from the machine learning process (as shown Fig.1 photoplethysmogram (PPG) waveforms signal and  the ECG waveforms signal  are send to  the machine learning model are trained by the machine learning model), wherein the model defines a relation of a complete dataset of a time-series of a PPG signal over a time period to a heart rate of the subject (Figs. 1 and 5, Fig.1 also illustrate the photoplethysmogram (PPG) waveforms associated to the ECG wave forms. Fig. 5.  Illustrates time-series data of PPG waveform-signals and ECG waveform-signals); 
acquiring a PPG signal for heart rate estimation from the subject (Fig.1, in addition to  the machine learning model  the independent computation of heart rate from the waveforms is performed by an adaptive peak identiﬁcation technique (ADAPIT), which is designed to ﬁlter out motion-induced noise); and 
determining a heart rate of the subject based on the acquired PPG signal for heart rate estimation and the subject-specific model (Fig.1, page 310 left col. last paragraph, as shown in Fig.1 ADAPIT independently compute HRs (HRc) from both ECG and PPG waveform).

Regarding claim 8, Yu teaches the training data is acquired during an initial training period for generation of the machine-learned model, and after the subject-specific machine-learned model has been generated, the determining of the heart rate of the subject based on the acquired PPG signal for heart rate estimation is enabled (Page 310 right col. 1st paragraph, both  ECG and PPG waveform  are trained using machine-learning algorithm in the form of support vector machines (SVM). The SVM  separately qualify ECG waveform segments and PPG waveform segments as either good (excellent quality) or bad (suboptimal quality) heart rate HR)

Regarding claim 13, Yu teaches the acquiring subject-specific training data for machine learning comprises receiving an electrocardiogram, ECG, signal providing the heart rate indicating signal from the subject(Fig.1, as shown Fig.1 photoplethysmogram (PPG) waveforms signal and  the ECG waveforms signal  are send to  the machine learning model are trained by the machine learning model). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over  Chenggang Yu  published on May / Jun 2006,  in view of Bruhmuller; Lawrence (hereafter Bruhmuller) US 9183384 B1, published on November 10, 2015. 


Regarding claim 9, all claims limitations are rejected the same as claims 7 and 8, as cited above with respect to claim 7, except claim 9 include the limitation of “updating the machine learning model” which is not disclosed by Yu.
On the other hand  Bruhmuller teaches updating the machine learning model (col.8 lines 20-30 claim 11, creating the updated SVM classifier comprises: adding the second determination to a training set of information content items to create an expanded data set; and creating an updated predictor function using the expanded data set, wherein the updated SVM classifier comprises an updated prediction function)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of updating and retrain the SVM taught by Bruhmuller into YU. The suggestion/motivation for doing so would have been to allow user of YU to improve the efficiency of the SVM by designing the SVM to train a large data set. 


Claim 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Chenggang Yu published on May / Jun 2006 ,  in view of Wu; Anjian, (hereafter Wu) ,US 10568525 B1, filed on December 12, 2016.   

Regarding claim 10, Yu teaches  acquiring subject-specific training data for machine learning comprises acquiring a PPG signal from the subject (subject-specific training data sources described for the patient subset at the top of col. 1 on p. 311).
However, it is noted that Yu does not specifically teach “acquiring a PPG signal from the subject   using a PPG sensor emitting green light towards a skin surface of the subject and detecting reflected light from a skin surface of the subject”. 
On the other hand Wu teaches acquiring a PPG signal from the subject using a PPG sensor emitting green light towards a skin surface of the subject and detecting reflected light from a skin surface of the subject (Fig.4, col.8 lines 15-20, the monitoring device 100 includes photodiodes 182 and 184, wherein the photodiodes are configured to detect PPG signals based upon emission of green light and to generate a heart rate signal based on those PPG signals)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well-known method of  using a PPG sensor that  emit green light taught by Wu into Yu. The suggestion/motivation for doing so would have been to allow user of Yu to obtain  more accurate  heart rate measurements, since green light capable of  penetrating  more deeply into tissue than light of shorter wavelength or higher frequency and therefore can provide measurements that are more accurate for a target vessel depth below the skin surface.

Regarding claim 11, Yu teaches  acquiring subject-specific training data for machine learning comprises acquiring a PPG signal from the subject.
However, it is noted that Yu does not specifically teach “ pre-processing the PPG signal” 
On the other hand Wu teaches pre-processing the PPG signal(Fig.7 col.9 lines 20-32,  the monitoring device can improve the first set of PPG signals based on filtering noise from the first set of PPG signals. Thus, noise is removed before processing PPG signal. FIG. 7 is a two-part graph that illustrates example PPG signals before and after removal of noise based upon a heart rate signal.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a noise filtering process taught by Wu into Yu. The suggestion/motivation for doing so would have been to allow user of Yu to generate undistorted PPG waveform signals  by removing noise using a bandpass filter. 


Regarding claim 12, Wu further teaches the pre-processing of the PPG signal includes filtering the PPG signal using a bandpass filter (col.11 lines 43-50, an adaptive filter that tunes a band-pass in real-time based upon heartbeat data derived from the PPG datasets, usually based upon green light sources).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the band-pass noise filtering process taught by Wu into Yu. The suggestion/motivation for doing so would have been to generate undistorted PPG waveform signals  by removing noise associated with a particular frequency band or bands. 

Claim 1-6 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu, published on May / Jun 2006,  in view of Geoffrey H Tison et, al.,(hereafter Tison ), “Cardiovascular Risk Stratification Using Off-the-Shelf Wearables and a Multi-Task Deep Learning Algorithm“, Circulation (Abstract).  Published on November 14, 2017.

Regarding claim 1, Yu teaches  A method of generating a model for heart rate estimation from a photoplethysmography, PPG, signal of a subject (Abstract, method that automatically estimates the reliability of reference heart rates (HRr) derived from electrocardiogram (ECG) waveforms and photoplethysmogram (PPG) waveforms recorded by vital-signs monitors), said method comprising: 
receiving subject-specific training data for machine learning (Figs. 1and 4, page 310 left col. 4th par.  For example as shown in Fig.1 the machine learning  model receives PPG wave signal  and ECG wave signal, wherein the PPG wave signal  and ECG wave signal are trained using the machine learning  model), said training data comprising a PPG signal from the subject ( as discuss above the wave form signals include photoplethysmogram (PPG) waveforms) and a heart rate indicating signal from the subject ( as discussed above the wave form signals also include electrocardiogram (ECG) waveforms), wherein the heart rate indicating signal provides a ground truth of heart rates of the subject for associating a heart rate with a time period of the PPG signal (Figs.1,5 page 310 last par.- 311 first par., as shown in Fig.1 the electrocardiogram (ECG) waveforms  describe the ground truth of heart rates of the subject. Fig.1 also illustrate the photoplethysmogram (PPG) waveforms associated to the ECG wave forms. Fig. 5.  Illustrates time-series data of PPG waveform-signals and ECG waveform-signals); 
using associated pairs of a heart rate and a complete dataset of a time-series of a PPG signal over a time period as input to support vector machine  (Fig. 1 as shown in Fig.1 a machine leaning model receives both PPG waveforms and ECG waveforms generate trained PPG waveforms and ECG waveforms and classify the heart rate as good wave forms or bad waveforms); and 
determining, through the support vector machine network, a subject-specific model relating the PPG signal of the subject to the heart rate of the subject (as discuss above the machine learning model classify  the  heart rate as good waveforms or bad wave forms based on the trained PPG and EEG waveforms.  The subject-specific model corresponds to SVM model. ).
However it is noted that Yu does not specifically teach deep neural network (DNN), although Yu teach equivalent to DNN which is Support Vector Machine learning (SVM) model to train both ECG and PPG signals of the heart rate. Both CNN and SVM are Machine learning model, but the difference is CNN design to train large set of data  
On the on the other hand Tison teaches time-series of a PPG signal over a time period as input to a deep neural network, DNN(Abstract Method, a deep neural network (DNN) can predict cardiovascular  risk factors from off-the-shelf wearables with a photoplethysmographic (PPG) heart rate sensor and accelerometer).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  the SVM taught by YU with DNN taught by Tison. The suggestion/motivation for doing so would have been to allow user of Yu to train  large set of data,  since one of the advantage using DNN over  SVM is  processing a large set of data.  

Regarding claim 2, Yu teaches associating the determined subject-specific model with the specific subject (Fig. 1 the machine learning wave form classification model utilized to generate a training data by relating the PPG signal obtained from the patient heart rate)

Regarding claim 3, Tison further teaches the DNN comprises a stack of neural network layers (As shown in the figure, the DNN structure includes a stuck of four neural network layers. The layers are Multi- task Output softmax layer, LSTM layers convolution1D layers). It would have been further obvious to incorporate the DNN as embodied in Tison for the same reasons presented with respect to parent claim 1.

Regarding claim 4, Tison further teaches the stack of neural network layers comprises one or more convolutional neural network, CNN, layers, which perform automatic feature extraction of the complete dataset of the time-series of the PPG signal (Abstract, Method and Conclusion sections, the DNN can predict cardiovascular risk factors from off-the-shelf wearables with a photoplethysmographic (PPG) heart rate sensor. Participants was used to train a semi-supervised, multi-task DNN with both convolutional and recurrent layers to simultaneously predict prevalent hypertension, sleep apnea, and diabetes bases on the photoplethysmographic (PPG) signal obtain from the heart rate of the participants. A convolutional neural network (CNN) is another class of deep neural networks). It would have been further obvious to incorporate the DNN as embodied in Tison for the same reasons presented with respect to parent claim 1.

Regarding claim 5, Tison teaches the stack of neural network layers further comprises one or more long short term memory, LSTM , layers (As shown in the figure, the DNN structure includes a stuck of four neural network layers that includes LSTM layers, wherein it is known that the Stacked LSTM has multiple hidden LSTM layers where each layer contains multiple memory cells) which capture temporal properties of the PPG signal( the heart rete signal generated by  photoplethysmographic ( PPG) heart rate sensor are stored in the multiple memory cells of LSTM, since LSTM is designed to store data).  

Regarding claim 6, Yu teaches the received subject-specific training data comprises a set of PPG signals including PPG signals acquired in relation to different activities of the subject (page  39,  left col. 1st right col. 1st par., the method include acute monitoring of patients in intensive care, home care, and ad hoc monitoring to continuously assess the health status of personnel. Thus, PPG signals that describe the heart rate are derived from different type of heart activate  based on the statues of the patient.  For example the heart rate signal associated to intensive care patient is different from that of the home care patients).

Regarding claim 14,  A system for heart rate estimation from a photoplethysmography, PPG, signal of a subject(Fig. 1, Abstract, Fig.1 illustrate a system  designed to estimate heart rate HR , the system includes PPG  and ECG waveform generator a machine learning waveform classifier and adaptive peak identiﬁcation technique (ADAPIT), system which is designed to ﬁlter out motion-induced noise), said system comprising: 
a PPG sensor for detecting a PPG signal from the subject (Fig.1 PPG wave generator generate signal associated to the heart rate ) , a communication unit, which is configured to communicate with (Fig.1  as shown in Fig.1 the PPG waveform  generator and ECG waveform generate connected to the  machine learning classifier by arrows serve as a communication line), wherein the communication unit is configured to acquire from the PPG sensor subject-specific training data for machine learning (Fig. 1,  as shown in Fig.1  the communication line receives  PPG waveform signal from the PPG waveform generator and transmit the signal to the machine learning classifier), said training data comprising the PPG signal from the subject (Fig.5 The PPG waveform signal is associated to a patient ) the communication unit being further configured to transfer the subject-specific training data ( as discussed above with respect to Fig. 1 the communication line receives  PPG waveform signal from the PPG waveform generator and transmit the signal to the machine learning classifier), which further receives a heart rate indicating signal from the subject ( Fig.1  as shown in Fig.1 the machine learning classifier receives ECG signals  generated by ECG wave generator), wherein the heart rate indicating signal provides a ground truth of heart rates of the subject for associating a heart rate with a time period of the PPG signal (Figs.1,5 page 310 last par.- 311 first par., as shown in Fig.1 the electrocardiogram (ECG) waveforms  describe the ground truth of heart rates of the subject. Fig.1 also illustrate the PPG waveforms associated to the ECG wave forms. Fig. 5.  Illustrates time-series data of PPG waveform-signals and ECG waveform-signals), and the communication unit being further configured to receive a subject-specific machine- learned model, wherein the model defines a relation of a complete dataset of a time-series of a PPG signal over a time period to a heart rate of the subject (Fig. 1 as shown in Fig.1 a machine leaning model receives both PPG waveforms and ECG waveforms generate trained PPG waveforms and ECG waveforms and classify the heart rate as good wave forms or bad waveforms); and 
a processor (adaptive peak identiﬁcation technique (ADAPIT) system), which is configured to receive the subject-specific model from the communication unit (Fig.1 as shown in Fig.1  the communication line receives  ECG waveform signal from the ECG waveform generator) and, after receiving the subject-specific model, receive the PPG signal from the PPG sensor for heart rate estimation (Fig.1 as shown in Fig.1  the communication line receives  PPG waveform signal from the PPG waveform generator PPG waveform  signal is associated to heart rate estimation) ; 
the processor being further configured to determine a heart rate of the subject based on the received PPG signal from the PPG sensor and the subject-specific model (Fig.1 , The ADAPIT system receives PPG waveform signal and ECG waveform signal and generate computed ECG and PPG heart rate) 
However it is noted that YU does not specifically teach neural network(NN), although YU teach equivalent to neural network which is Support Vector Machine learning (SVM) model to train both ECG and PPG signals of the heart rate. Both NN and SVM are Machine learning model, but the difference is NN design to train large set of data  
On the on the other hand Tison teaches time-series of a PPG signal over a time period as input to a deep neural network, DNN(Abstract Method, a deep neural network (DNN) can predict cardiovascular  risk factors from off-the-shelf wearables with a photoplethysmographic (PPG) heart rate sensor and accelerometer).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  the SVM taught by YU with DNN taught by Tison. The suggestion/motivation for doing so would have been to allow user of Yu to train  large set of data,  since one of the advantage using DNN over  SVM is  processing a large set of data.

Claim 15-19  are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu, published on May / Jun 2006,  in view Tison, Published on November 14, 2017, as applied to claim 14, and further in view of Wu, US 10568525 B1,  filed on December 12, 2016.   .

Regarding claims 14 and 15 the combination of Yu and Tison fail teach comprising a carrier, which is configured to be worn on a wrist of a subject, wherein the PPG sensor, the communication unit and the processor are arranged in or on the carrier.
Regarding claim 15, Wu teaches  comprising a carrier, which is configured to be worn on a wrist of a subject (Fig.1, col.5 lines 30-35, FIG. 1, monitoring device 100 is worn on the wrist of a user such that light sources 102, 104 and detectors 106 are adjacent to the inner wrist of the user), the communication unit and the processor are arranged in or on the carrier ( col 5 lines 47-55, col.7 lines 20-30, wherein  the detectors 106 are sensors adapted to detect wavelengths of light emitted from light sources 102, 104 and together with the light sources form sensors such as PPG sensors, further  the monitoring device 100 comprise a processor, memory, user interface, wireless transceiver, one or more environmental sensors, and one or more biometric sensors other than the detectors 106. The PPG processed by a processor(see col.8 lines 6-65 for example))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  incorporate the monitoring device can be worn on a wrist with the carrier taught by Wu into Yu . The suggestion/motivation for doing so would have been to allow user of Yu to monitor heart rate from any location, such as from  home or office,  without going to the hospital . 

Regarding claims 14 and 16 the combination of Yu and Tison fail teach the PPG sensor is configured to detect the PPG signal from the subject by emitting green light towards a skin surface of the subject and detecting reflected light from a skin surface of the subject.
Regarding claim 16, Wu teaches  the PPG sensor is configured to detect the PPG signal from the subject by emitting green light towards a skin surface of the subject and detecting reflected light from a skin surface of the subject (Fig.4, col.8 lines 15-20, the  monitoring device 100 includes photodiodes 182 and 184, wherein  the photodiodes are configured to detect PPG signals based upon emission of green light and to generate a heart rate signal based on those PPG signals)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well-known method of  using a PPG sensor that  emit green light taught by Wu into Yu. The suggestion/motivation for doing so would have been to allow user of Yu to obtain  more accurate  heart rate measurements, since green light capable of  penetrating  more deeply into tissue that light of shorter wavelength or higher frequency and therefore can provide measurements that are more accurate for a target vessel depth below the skin surface.

Regarding claims 14 and 17 the combination of Yu and Tison fail teach the system is configured to pre- process the detected PPG signal.
Regarding claim 17, Wu  teaches  the system is configured to pre- process the detected PPG signal (Fig.7 col.9 lines 20-32,,  the monitoring device can improve the first set of PPG signals based on filtering noise from the first set of PPG signals. Thus, noise is removed before processing PPG signal. FIG. 7 is a two-part graph that illustrates example PPG signals before and after removal of noise based upon a heart rate signal.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a noise bandpass filtering process taught by Wu into Yu. The suggestion/motivation for doing so would have been to allow user of Yu to generate undistorted PPG waveform signals  by removing noise of a targeted frequency range. 

Regarding claims 17 and 18 the combination of Yu and Tison fail teach the system comprises a bandpass filter configured to perform the pre-processing of the acquired PPG signal.
Regarding claim 18, Wu teaches  the system comprises a bandpass filter configured to perform the pre-processing of the acquired PPG signal (col.11 lines 43-50, an adaptive filter that tunes a band-pass in real-time based upon heartbeat data derived from the PPG datasets, usually based upon green light sources).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a noise filtering process taught by Wu into Yu. The suggestion/motivation for doing so would have been to allow user of Yu to generate undistorted PPG waveform signals  by removing noise using a bandpass filter. 
Regarding claim 19, Yu teaches the system further comprises a heart rate sensor for acquiring the heart rate indicating signal (Fig.3, Heart Rate Estimation with the ADAPIT Algorithm in addition to ECG and PPG. Fig 3 illustrate three different method of detecting heart rate).  

Conclusion
	7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FIKIRTE (Fiki) T ASHINE/             Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/            Acting SPE, Art Unit 3793